The Disciplinary Review Board having filed a report with the Supreme Court recommending that PERRY J. HODGE, of NEWARK, who was admitted to the bar of this State in 1984, be suspended from the practice of law for a period of three months for failing to maintain a bona fide office as required by R. 1:21-1 and for his conduct in the handling of several matters, which included violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (failure to act with reasonable diligence), RPC 1.4 (failure to communicate), RPC 1.15 (failure to return client property) and RPC 8.1(b) (failure to cooperate with ethics authorities), and the Disciplinary Review *535Board further recommending that any reinstatement of respondent to practice be conditioned on the successful completion of the ICLE Skills Training Course core courses and a two-year period of supervision by a proctor, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended for a period of three months, effective February 8, 1993; and it is further
ORDERED that respondent’s reinstatement to practice shall be conditioned on his successful completion of the ICLE Skills Training Course core courses and a two-year period of practice under the supervision of a proctor acceptable to the Office of Attorney Ethics; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said PERRY J. HODGE as an attorney at law of the State of New Jersey; and it is further
ORDERED that PERRY J. HODGE be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that PERRY j. HODGE reimburse the Ethics Financial Committee for appropriate administrative costs.